Citation Nr: 1620047	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  08-29 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	J. Moore, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from November 1941 to October 1943.  He died in April 2006.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Columbia, South Carolina, Regional Office which, in pertinent part, denied service connection for the cause of the Veteran's death.  In November 2010, the Appellant was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the Montgomery, Alabama, Regional Office (RO).  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Appellant submitted a Motion to Advance on the Docket.  The Board granted the Appellant's motion.  

In July 2012, the Board denied service connection for the cause of the Veteran's death.  The Appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the July 2012 Board decision and remanded the Appellant's appeal to the Board for further action.  In September 2014, the Board remanded the Appellant's appeal to the RO for additional action.   

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Appellant's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  
REMAND

A December 2010 written statement from R. Rawls, M.D., conveys that: the Veteran "was a patient of mine prior to his death in 2006" and his "epilepsy may have been a contributing factor to his death."  At the Board hearing, the Appellant testified that the Veteran "was having seizures very often" and "at the end, it was getting pretty bad."  

In its April 2014 decision, the Court noted that, in evaluating whether the Veteran's service-connected epilepsy "otherwise caused or contributed" to the Veteran's death, a prior VA examiner's rationale had not assessed the effect of the Veteran's worsening seizure symptoms in concert with his other ailments on his ability to resist the diseases that ultimately caused his death.  The Court directed that when obtaining a new medical opinion, the Board should also ensure that the examiner provided "a full rationale as to the opinions advanced."  

In response to the Court's decision and the Board's September 2014 Remand instructions, the AOJ obtained an additional VA evaluation as to the cause of the Veteran's death.  The December 2015 VA evaluation conveys that: the "Veteran's cause of death is not causally related or etiologically related to military service;" his "service-connected epilepsy, hearing loss, or PTSD did not cause, contribute materially or substantially, nor aggravated beyond their natural progression the Veteran's death or his cardiac disorders;" "reviewed objective medical evidence, including April 2006 Providence Hospital death summary and death certificate dated [in April 2006] clearly and definitively show no causal or etiological correlation;" there "is no clinical correlation-nexus between SC epilepsy, hearing loss, PTSD, and the above medical conditions;" "[t]here is no objective evidence of SC epilepsy/seizure anytime during his hospitalization or death;" and the "preponderance of available medical data and expertise do (sic) not support the above claim."  The Board observes that the VA examiner failed to note, to discuss, or to otherwise specifically address Dr. Rawls' medical opinion, the Appellant's testimony on appeal, and the other evidence of record of the "Veteran's worsening seizure symptoms."  This is the specific deficiency that the Court identified in its April 2014 decision.  Further, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Again forward the Veteran's records to an appropriately qualified physician for review.  The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's service-connected Jacksonian-type epilepsy, PTSD, and bilateral hearing loss contributed substantially or materially in bringing about his demise.  

For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015),  

The examination report should specifically state that Dr, Rawls' December 2010 opinion and the Appellant's testimony on appeal were reviewed.  A rationale for all opinions should be provided.  

3.  Then readjudicate the issue of service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

